THE COURT.
The facts of these two cases are such as to present the same question that we have this day decided in James D. Halsted et al. v. Central Savings Bank, ante, p. 500, [172 Pac. 613], numbered in this court No. 2302. In all the eases the plaintiffs, as executors of the last will of James M. Halsted, deceased, are seeking to establish an interest in certain savings bank deposits belonging to the deceased in his lifetime, but in which he had created an interest in favor of Anna N. Collins amounting upon his death to absolute and sole ownership.
Upon the authority of the above-mentioned case of Halsted et al. v. Central Savings Bank, No. 2302, the judgment in each of these cases is affirmed.
A petition to have the causes heard in the supreme court, after judgment in the district court of appeal, was denied by the supreme court on May 9, 1918.